                                                                                        E-FILED
                                                          Wednesday, 03 April, 2019 02:27:59 PM
                                                                  Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


THE HENRY AND JANE                           )
VONDERLIETH FOUNDATION, an                   )
Illinois not-for-profit corporation,         )
                                             )
      Plaintiff,                             )
                                             )
 v.                                          )        Case No. 18-3039
                                             )
WELLS FARGO BANK, a national                 )
Banking association, and HOWARD G.           )
WACHENFELD,                                  )
                                             )
      Defendants.                            )

                                     OPINION

RICHARD MILLS, United States District Judge:

      Defendant Howard G. Wachenfeld’s motion to dismiss for lack of personal

jurisdiction is pending.

                               I.     BACKGROUND

      This action was removed from the Logan County Circuit Court, pursuant to

28 U.S.C. §§ 1332, 1441 and 1446. Because the parties are citizens of different

states and the amount in controversy exceeds $75,000.00, this Court has jurisdiction

over the subject matter.

      In its First Amended Complaint, Plaintiff The Henry and Jane Vonderlieth

Foundation states that it is a not-for-profit corporation formed to operate the Henry
                                         1
and Jane Vonderlieth Living Center in Mt. Pulaski, Logan County, Illinois, and is

sole beneficiary of the Henry L. Vonderlieth and Jane L. Vonderlieth Trusts.

Pursuant to the Last Will and Testament and Codicil of Mr. Vonderlieth (who died

in 1968) and the Last Will and Testament of Mrs. Vonderlieth (who died in 1969),

two testamentary trusts were established. After the deaths of the Vonderlieths, the

Trustee was directed to consolidate said Trusts and fund a single Trust for the

purpose of the construction and operation of a hospital in Mt. Pulaski, Illinois.

      Defendant Wells Fargo Bank is the successor Trustee of the Henry L.

Vonderlieth Trust. Defendant Howard G. Wachenfeld acts as Co-Trustee, along

with Wells Fargo Bank, of the Jane L. Vonderlieth Trust.

      The Plaintiff alleges it was the consensus of its initial Board members, the

corporate trustee and Defendant Howard G. Wachenfeld, that it would not be

feasible to construct a hospital, but instead, that a nursing home facility would be

constructed and operated. The nursing home was constructed in October 1973 and

continues to be operated by Plaintiff as a not-for-profit corporation.              Mr.

Wachenfeld, a New Jersey resident and attorney, was actively engaged in these

discussions and the decisions that were made relative thereto. Wachenfeld exercised

approval and disapproval in the choice of architects, construction plans, the number

of persons the facility would provide nursing home services for and the financing of

the construction from the trust funds.


                                          2
      The Plaintiff alleges Mr. Wachenfeld frequently corresponded and

communicated by telephone with Thomas M. Harris, the Living Center’s attorney.

Throughout the years from the inception of the Henry and Jane Vonderlieth Living

Center, Wachenfeld has been actively engaged in approving and denying

distributions of income and principal from the Jane Vonderlieth Trust. He has

exercised discretion in approving expenditures of funds for improvements to the

Living Center, such as new telephone systems, the construction of an on campus

physician’s office and pharmacy and repairs to the nursing home facilities.

      The Plaintiff further alleges that the Co-Trustees’ failure to follow prudent

investment standards has resulted in a failure to achieve the proper growth in the

corpus of the trust. It asserts that, if the trust assets had been properly invested, the

trust corpus would now be worth in excess of $3,600,000.00, rather than the present

value of approximately $944,488.00. The First Amended Complaint contains a

similar allegation against Wells Fargo Bank, which states that if the trust assets had

been invested as directed in the Will of Henry Vonderlieth, the trust corpus would

now be worth in excess of $11,800,000.00, rather than the present value of

approximately $2,884,259.00.

      The First Amended Complaint contains six counts. Counts I (Demand for

Accounting), II (Breach of Duty of Loyalty) and III (Breach of Fiduciary Duty)

relate to the Henry Vonderlieth Trust and are asserted against Defendant Wells Fargo


                                           3
Bank. Counts IV, V and VI relate to the Jane Vonderlieth Trust and assert the same

claims against Defendants Wells Fargo Bank and Howard G. Wachenfeld.

      Defendant Howard G. Wachenfeld moves for dismissal for lack of personal

jurisdiction. Mr. Wachenfeld claims that he lacks the required “minimum contacts”

for an exercise of personal jurisdiction. He did not purposely avail himself of Illinois

and his contacts do not arise from suit-related conduct. Moreover, Mr. Wachenfeld

alleges he must have a relationship with Illinois and not merely the Plaintiff in order

for there to be personal jurisdiction.

                                  II.    DISCUSSION

      A. Legal standard

      In considering a motion to dismiss under Rule 12(b)(2), the Court accepts the

Plaintiff’s allegations concerning personal jurisdiction unless the allegations are

refuted through undisputed affidavits. See Swanson v. City of Hammond, 411 F.

App’x 913, 915 (7th Cir. 2011).

      B. Personal jurisdiction

      The Plaintiff first contends that Wachenfeld consented to personal jurisdiction

by filing a Notice of Consent to Removal, effectively joining the co-Defendant’s

Notice of Removal. However, the Court concludes that signing a consent to removal

is not the functional equivalent of submitting a pleading or motion.            This is

particularly true given that a defendant can remove a case to federal court and then


                                           4
move to dismiss for lack of jurisdiction. See Damasco v. Clearwire Corp., 10 CV

3062, 2010 WL 3522950, at *4 (N.D. Ill. Sept. 2, 2010), aff’d, 662 F.3d 891 (7th

Cir. 2011).

      “Because Illinois permits personal jurisdiction if it would be authorized by

either the Illinois Constitution or the United States Constitution, the state statutory

and federal constitutional requirements merge.” uBid, Inc. v. GoDaddy Group, Inc.,

623 F.3d 421, 425 (7th Cir. 2010). Under the Constitution, the inquiry is whether it

is “fair and reasonable” to require the nonresident defendant to answer the plaintiff’s

claim; he must have contacts or ties with the state “such that maintenance of the suit

does not offend traditional notions of fair play and substantial justice.” International

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal quotation marks

omitted). A defendant must purposefully avail itself of the privilege of conducting

activities within a state, thereby invoking the protection of its laws. See Burger King

Co. v. Rudzewicz, 471 U.S. 462, 474-75 (1985). The contacts must create a

“substantial connection” with the state and not be the result of “random,”

“fortuitous” or “attenuated” contacts. Id.

      The plaintiff cannot be the sole link between a defendant and the forum. See

Walden v. Fiore, 571 U.S. 277, 285 (2014). While “a defendant’s contacts with the

forum State may be intertwined with his transactions or interactions with the plaintiff




                                             5
or other parties,” his “relationship with a plaintiff or third party, standing alone, is

an insufficient basis for jurisdiction.” Id. at 286.

       Mr. Wachenfeld claims that the entirety of his involvement in this litigation

stems from his service as an estate planning attorney in New Jersey more than 50

years ago. He has since continued to serve in a fiduciary capacity subject to the laws

of New Jersey. He did not target the Vonderlieths for service as an estate planning

attorney or trustee in Illinois. The State of Illinois is involved in the present litigation

due to the Vonderlieths’ designation of an Illinois beneficiary, thereby necessitating

Wachenfeld interact with said beneficiary in his role as trustee of the Jane

Vonderlieth Trust. Wachenfeld alleges that his contacts do not arise from suit-

related conduct.

       Additionally, Wachenfeld alleges that if the Plaintiff’s factual allegations are

taken as true, Plaintiff is still the only link Wachenfeld has to Illinois.

       In Felland v. Clifton, 682 F.3d 665 (7th Cir. 2012), the Seventh Circuit

considered whether a defendant’s multiple communications to plaintiffs in

Wisconsin constituted actions “purposefully directed” at the forum state regarding a

fraudulent scheme. See id. at 673. The scheme involved alleged misrepresentation

regarding a contract to purchase a condominium in Mexico. See id. at 669. The

Seventh Circuit considered whether the defendant’s multiple communications

(emails, letters and phone calls) directed to plaintiff’s Wisconsin address and which


                                             6
misled plaintiff regarding the Mexico condominium project were sufficient to

establish personal jurisdiction. See id. at 673.       The court determined these

misrepresentations were “expressly aimed” at Wisconsin and his actions thus were

purposefully directed at the forum state. See id. at 676.

      The Plaintiff alleges Wachenfeld’s contacts do arise from suit-related

conduct. From 1969 to 2015, moreover, Wachenfeld received over $85,000 in

trustee fees.

      Attached to the Plaintiff’s response is the Affidavit of Tom Cross, past

president of the Board of Plaintiff Henry and Jane Vonderlieth Living Center, and

member of the Board for fourteen years. Cross states that Wachenfeld frequently

corresponded with him regarding distributions of both income and principal from

the Jane Vonderlieth Trust, the construction of the Living Center and the operation

of the Living Center.

      Also attached to the Plaintiff’s response is the Affidavit of James Hild,

Secretary of the Board of the Henry and Jane Vonderlieth Living Center. Hild states

that Wachenfeld has sent financial statements and trustee reports to Plaintiff from

1968 through 2016. According to Hild, Wachenfeld made 128 distributions and sent

190 trustee reports to Plaintiff in Mt. Pulaski, Illinois. The Plaintiff contends that

through these acts, Wachenfeld was able to commit the tortious act of breach of

fiduciary duty.


                                          7
      Wachenfeld disputes many of these allegations.

      The Plaintiff alleges that each action taken was for the detriment or benefit of

the Trust’s sole Illinois-based beneficiary. It contends Wachenfeld’s activities in

approving distributions to the Vonderlieth Center and mismanaging trust corpus

growth directly affected the indigent elderly in Illinois who rely on the benevolent

services provided by the Vonderlieth Center.           The Plaintiff further asserts

Wachenfeld’s actions prevented the Trust from helping even more Illinois people

since the Trust was mismanaged and suffered smaller growth in earnings at

Wachenfeld’s hands.

      Although the facts of Felland are distinguishable, the reasoning applies and

the Court finds that Wachenfeld has the requisite minimum contacts with Illinois for

the Court to have personal jurisdiction. The Court recognizes that Wachenfeld

disputes some of the allegations contained in the supporting affidavits. At this stage,

however, the Court must accept the allegations. See Swanson, 411 F. App’x at 915.

Wachenfeld knew that the sole trust beneficiary was an Illinois resident, he directed

many communications with Illinois over the years and, assuming the truth of the

Plaintiff’s allegations, knew that harm and damage would result in Illinois. Those

are some of the same considerations that were important in Felland.

      Given the nature of the Plaintiff’s claims—demand for accounting, breach of

fiduciary duty and breach of duty of loyalty, relating to the Jane Vonderlieth Trust—


                                          8
the Court finds that Wachenfeld’s alleged contacts do arise from suit-related

conduct. The Plaintiff’s claims are based on Wachenfeld’s alleged actions as

Trustee.

      Based on the foregoing, the Court will deny the motion to dismiss.

      Ergo, the motion of Defendant Howard G. Wachenfeld to dismiss for lack of

personal jurisdiction [d/e 14] is DENIED.

ENTER: April 2, 2019

      FOR THE COURT:                              /s/ Richard Mills
                                                  Richard Mills
                                                  United States District Judge




                                        9
